Beck, J.
(After stating the foregoing facts.) The order-granted in this case, in regard to important and material issues, is clearly, in its nature, final, and coj|Jd have properly been granted only upon a final hearing; it was not competent for the court to finally dispose of such issues upon the interlocutory hearing. And *433inasmuch as those portions of the order and judgment of the court which are objectionable on the ground first stated are so interwoven with the other portions of the injunctive order passed which are interlocutory in their nature that the latter can not be separated from the objectionable portions, so as to present to this court the question as to whether so much of the judgment of the court as was interlocutory in its nature was erroneous, the entire order and judgment must be set aside and the case be remanded for a new hearing.

Judgment reversed.


All the Justices concur.